204 P.3d 215 (2009)
Roger L. SKINNER, Respondent,
v.
CIVIL SERVICE COMMISSION of the City of Medina, the City of Medina, a municipal corporation, Medina Police Department, Petitioners.
No. 82306-5.
Supreme Court of Washington.
April 1, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its March 31, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted. The Respondent's motion to strike reply to answer is also granted.
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE